10/25/2022


                                          DA 20-0454
                                                                                          Case Number: DA 20-0454

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2022 MT 214N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

GEORGE ISAAC CARLON,

               Defendant and Appellant.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. BDC-2019-140
                       Honorable Michael F. McMahon, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Scott A. Albers, Attorney at Law, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Bree Gee, Assistant Attorney
                       General, Helena, Montana

                       Leo Gallagher, Lewis and Clark County Attorney, Helena, Montana



                                                   Submitted on Briefs: May 11, 2022

                                                              Decided: October 25, 2022


Filed:

                       __________________________________________
                                         Clerk
Justice Dirk Sandefur delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion. It shall not be cited and does not

serve as precedent. The case title, cause number, and disposition will be included in our

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2        George Isaac Carlon appeals the March 2020 judgment of the Montana First Judicial

District Court, Lewis and Clark County, denying his January 2020 motion to withdraw his

plea of guilty to the offense of felony Partner or Family Member Assault (PFMA). We

affirm.

¶3        The State charged Carlon with third offense PFMA, a felony in violation of

§ 45-5-206(1)(a), MCA. At trial in October 2019, the State presented evidence that, on the

morning in question, a heated argument resulted in violence between Carlon and his

romantic partner when Carlon accused him of infidelity. A mutual friend testified that,

upon answering an inadvertent telephone call from the partner’s phone that morning, she

heard him ask Carlon to stop biting him and leave. After the friend reported the incident,

deputy sheriffs responded to the partner’s home and observed a fresh bite wound on his

chest.

¶4        During the defense case-in-chief, Carlon testified that he bit his partner, but asserted

that he did so only in self-defense after his partner twice hit him in the face and broke one

of his teeth. Carlon twice denied on cross-examination that his partner also bit him during

the argument. The State then questioned him about making a contrary assertion in a sworn

statement in support of his application for a temporary protective order two weeks before
                                                 2
trial. He admitted that he swore under oath to the municipal court that his partner bit him

during the argument, but that he was now contrarily testifying at trial that his prior sworn

statement was not true. He testified that he knew that his prior sworn statement was not

true when he made it, and that he also knowingly failed to disclose to the municipal court

that he bit his partner. The State further impeached Carlon’s trial testimony with a body

cam recording of a sheriff’s deputy interviewing him about an hour after the altercation.

The recording showed Carlon deny that anything physical occurred that morning between

he and his partner. The deputy testified that he saw no sign of injury to Carlon’s face.

¶5     In the morning on the second day of trial, before a recess at the close of the record

jury instruction settlement conference regarding the charged PFMA, the District Court

stated to both counsel in Carlon’s presence that, “I would remind counsel that you are still

able to try to resolve this case before the jury returns a verdict[,] [a]nd personally, after

yesterday, I would make those attempts, ok?” (Emphasis added.) When the parties

reconvened after a 40-minute recess before closing arguments, defense counsel advised

that “my client would like to make an open plea at this time.” The District Court thus

conducted a comprehensive change of plea colloquy with Carlon which included the

following exchanges, inter alia:

       [Court]:   All right. Mr. Carlon, the Court’s comments about—this morning
                  about resolution of the matter were not intended to dissuade you
                  from exercising your right to continue with your jury trial. Do
                  you understand that, sir?

       [Carlon]: Yes, Your Honor.

       [Court]:   Would you like to continue with your impartial trial by jury?

                                             3
[Carlon]:    No, Your Honor.

                                    .   .   .

[Court]:    Sir, do you understand that by pleading guilty you are waiving all
            of these rights? I mean, you are almost to the finish line here with
            this jury. All we have to do is do final instructions and closing
            arguments and let them deliberate. Are you—are you willing to
            waive all of those rights, sir, and plead guilty to . . . [PFMA]?

[Carlon]: Yes, Your Honor.

[Court]:    Are you satisfied with your attorney . . . ?

[Carlon]: Yes.

                                    .   .   .

[Court]:    And you understand pleading guilty to this charge is an important
            decision?

[Carlon]: Yes, Your Honor.

[Court]:    Have you been coerced, threatened, or promised any benefits if
            you plead guilty?

[Carlon]: No, Your Honor.

[Court]:    All right. And it’s an open plea?

[Counsel]: Yes, Your Honor.

[Court]:    No sentencing agreement between the parties?

[State]:    No agreement, Your Honor. The only concession the State has
            offered is that I agree[d] if he entered an open plea today I would
            not charge him with perjury.

[Court]:    All right. So, Mr. Carlon, I need to go back to a previous question.
            Have you been coerced, threatened, or promised any benefits if
            you plead guilty to . . . [PFMA] other than [t]hat [the State] just
            indicated to me that [it] would not charge you [with] perjury?

                                        4
       [Carlon]: No. (Pause – off-record discussion with defense counsel) . . . Yes,
                 [] [the State] was going to file another charge, and so I figured it
                 would be better to plead out than to be up against two charges.

       [Court]:   All right.

The court then made oral findings of fact and ultimately concluded that: (1) Carlon was

“acting under the advice of competent counsel” and understood his rights, the charged

offense, and the “possible punishment”; (2) he was “not under mental, physical, or

emotional defect or disability . . . [or] the influence of drugs or alcohol”; (3) “[n]o promises

or threats have been made to [him] to cause [him] to” change his plea; and (4) he thus

“voluntarily, knowingly, and intelligently” changed his plea. Based on those findings and

conclusion, the court accepted his guilty plea.

¶6     Prior to sentencing, Carlon retained new counsel who filed a motion seeking

withdrawal of his guilty plea on the asserted ground that he involuntarily pled guilty to the

charged PFMA based on his mistaken belief that, if not, the State would “immediately”

charge him with perjury in the same case and that he would thus be subject to conviction

on both charges at the same trial later that day. At the motion hearing, Carlon presented

testimony from his mother, sister, and a former romantic partner who were all present when

he decided to change his plea. Based on their observations of and interactions with him

that morning, each testified to his or her belief that Carlon believed he was suddenly subject

to a new charge (perjury) which the State would then argue to the jury with the originally

charged PFMA, and which he could thus avoid if he pled guilty to the PFMA. Carlon

concurred and then further testified that, contrary to his prior representation to the court

during his change of plea colloquy, he did feel threatened and coerced at that time because
                                               5
“I figured it would be best to . . . go up against just [the PFMA] versus [] two charges.”

Upon expressly waiving his attorney-client privilege with his former counsel, Carlon

further explained that his trial counsel was “very vague” about “the perjury charge” and

“kind of told me that she felt like I would lose on the perjury charge.” When asked directly

whether trial counsel specifically told him that he would be subject to a perjury charge and

conviction before the same jury that afternoon, he said, “[n]o[,] [t]hat is not my testimony

here today,” that is “just how I interpret[ed] it to be and my misunderstanding.” Carlon

did not, however, present any testimony from his former counsel as to what she actually

said to him, nor offer any explanation as to why not.

¶7     Based on comprehensive written findings of fact and conclusions of law, the District

Court denied Carlon leave to withdraw his guilty plea. The court found, inter alia, that the

change of plea record manifested that Carlon affirmatively represented that he was satisfied

with his counsel and that he “voluntarily, knowingly, and intelligently” changed his plea

with the assistance of counsel.           The court further found that his asserted

“misunderstanding” was based on his own subjective perception of the circumstances, and

that he presented no objective evidence supporting his asserted misperception. The court

found that Carlon’s alleged misperception was not objectively reasonable in light of his

extensive prior experience as a criminal defendant, his change of plea colloquy, the fact

that he was assisted by counsel, and the fact that the then just-settled jury instructions and

verdict form neither included, nor even referenced, perjury or any charge other than the

originally charged PFMA. The court thus ultimately concluded that Carlon had not shown

good cause for withdrawal of his plea. Carlon timely appeals.
                                              6
¶8     On good cause shown, trial courts have discretion to allow an accused to withdraw

a guilty plea at any time. Section 46-16-105(2), MCA. As a waiver of fundamental

constitutional trial rights, a guilty plea is valid only if made knowingly, voluntarily, and

intelligently with sufficient awareness of all relevant circumstances, any alternative courses

of action open to the accused, and the likely consequences of the change of plea. State v.

Radi, 250 Mont. 155, 159, 818 P.2d 1203, 1206 (1991) (citing North Carolina v. Alford,

400 U.S. 25, 91 S. Ct. 160 (1970)); Brady v. United States, 397 U.S. 742, 748, 90 S. Ct.

1463, 1469 (1970). Whether “good cause” exists for withdrawal of a guilty plea under

§ 46-16-105(2), MCA, thus involves consideration of an array of case-specific factors

under the totality of circumstances. State v. McFarlane, 2008 MT 18, ¶ 17, 341 Mont. 166,

176 P.3d 1057. Relevant factors include, inter alia, the accused’s ability to soberly

comprehend the relevant circumstances and direct consequences of the plea including the

actual value of any commitments to the accused from the court, prosecutor, or defense

counsel, the adequacy of the change of plea colloquy, whether the accused received

effective assistance of counsel, and whether the plea was induced by any threat,

misrepresentation, or improper promise, inducement, or influence. State v. Terronez, 2017

MT 296, ¶¶ 27-28, 389 Mont. 421, 406 P.3d 947 (internal citations omitted); State v. Usrey,

2009 MT 227, ¶ 17, 351 Mont. 341, 212 P.3d 279 (internal citations omitted); Brady, 397

U.S. at 755, 90 S. Ct. at 1472. This searching inquiry necessarily includes consideration,

inter alia, of the state of mind and subjective impressions of the accused at the time of the

plea, but based on the objective record facts and circumstances rather than unsupported,

after the fact assertions. State v. Humphrey, 2008 MT 328, ¶¶ 22-23, 346 Mont. 150, 194
                                              7
P.3d 643 (internal citations omitted). An accused’s subsequent assertions regarding his or

her subjective state of mind or impressions at the time of a change of plea are thus sufficient

for subsequent withdrawal of the plea only if the asserted state of mind or subjective

impressions are both supported by substantial objective evidence of record, and objectively

reasonable under the record circumstances. Humphrey, ¶ 23 (internal citations omitted);

accord State v. Burns, 2012 MT 97, ¶ 15, 365 Mont. 27, 278 P.3d 452 (citing Humphrey).

¶9     Under § 46-16-105(2), MCA, the accused has the burden of demonstrating that a

challenged guilty plea was not knowing, voluntary, or intelligent at the time. Terronez,

¶ 27; Humphrey, ¶ 23 (internal citation omitted). Whether a challenged guilty plea was

knowing, voluntary, and intelligent is a mixed question of fact and law, with the ultimate

question subject to de novo review on appeal. State v. Warclub, 2005 MT 149, ¶¶ 17-18,

22-24, 327 Mont. 352, 114 P.3d 254. Any supporting findings of fact regarding the

underlying facts and circumstances are presumed correct, however, and are thus subject to

appellate review only for clear error. Warclub, ¶¶ 22-23.

¶10    Here, Carlon has not demonstrated that any material District Court finding of fact

was clearly erroneous. The court correctly found on the evidentiary record presented that

Carlon’s asserted “misunderstanding” was based on his own subjective impression of what

his trial counsel said, rather than any evidence as to what she actually said. The court

further correctly found on the evidentiary record that the asserted subjective

“misunderstanding” was neither supported by any objective record evidence, nor

objectively reasonable under the circumstances.


                                              8
¶11    We nonetheless find improvident, and do not condone, the District Court’s

unprompted comment on what happened “yesterday.” Regardless of merit or the court’s

apparent good intention, the comment was unsolicited, unnecessary, and, though it did not

specifically mention Carlon or what the court was referring to, was clearly understood by

the parties to be a negative comment on his testimonial performance at trial. We note,

however, that the comment clearly was not addressed to Carlon. Nor did it expressly or

implicitly pressure or threaten him to change his plea, or promise or offer any inducement

for doing so. It was not a comment on Carlon’s innocence or guilt regarding the charged

PFMA, a manifestation of bias or prejudice against him, or a suggestion of any type or

terms of stipulated resolution of the case. The comment did not express or imply that

Carlon would be subject to a new perjury charge, whether in the pending PFMA case or

another, or expressly or implicitly demand, require, or otherwise pressure the parties to

enter into plea negotiations. It was at most a suggestion that they consider doing so, and

in regard to which both counsel were manifestly aware they were under no obligation to

do. Nor did the comment threaten or imply that Carlon would suffer or be subject to any

adverse consequence from the court if they did not. The comment similarly did not suggest,

imply, or otherwise create the appearance that any decision that the State might make to

charge Carlon with perjury would have any involvement in or bearing on the impending

jury deliberations in the PFMA case, or at sentencing in the event of a conviction.

¶12    Glaringly absent from the hearing record in the wake of Carlon’s waiver of his

attorney-client privilege with trial counsel was any corroborating testimony from trial

counsel supporting his assertion that, but for the court’s comment, he would not have
                                             9
changed his plea. The record is further devoid of any showing that trial counsel would not

have been willing or available to testify upon request or subpoena. Even further belying

Carlon’s subsequent unsupported assertions of coercion, misunderstanding, and causation

of his change of plea are his clear and unequivocal contrary representations to the court

during his change of plea colloquy.

¶13    Carlon thus pivots to a new theory on appeal, i.e., that his guilty plea was

involuntary, unknowing, and/or unintelligent based on ineffective assistance of counsel

(IAC) at trial. However, we will not address issues raised for the first time on appeal. Even

if, arguendo, he had asserted IAC below, no IAC is manifest on the record and any such

claim is thus a non-record-based claim not amenable to review on direct appeal.

¶14    We hold that the District Court did not erroneously deny Carlon’s motion to

withdraw his guilty plea. We decide this case by memorandum opinion pursuant to our

Internal Operating Rules. It shall not be cited and does not serve as precedent. Affirmed.


                                                  /S/ DIRK M. SANDEFUR


We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA




                                             10